Citation Nr: 1641335	
Decision Date: 10/21/16    Archive Date: 11/08/16

DOCKET NO.  14-24 154	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to service connection for prostate cancer, for accrued benefits purposes.

3.  Entitlement to a compensable evaluation for chronic prostatitis, for accrued benefits purposes.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. M. Barnard, Senior Counsel


INTRODUCTION

The Veteran served on active duty from March 1965 to March 1967.  He also had service from the late 1970's to the 1980's with the Army Reserves.  The appellant is the Veteran's surviving spouse.

This matter arose before the Board of Veterans' Appeals (Board) from an August 2006 rating decision of the San Juan, Puerto Rico, Department of Veterans Affairs (VA), Regional Office (RO).  Jurisdiction now rests with the Philadelphia, Pennsylvania RO.

In January 2016, the case was remanded by the Board for further development.  The case is now again before the Board for appellate consideration.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

While the Board regrets the additional delay, the case must be remanded in order to ensure a full and fair consideration of the appellant's claims.

Cause of death

As noted in the previous remand, the Veteran, at the time of his death, was an inpatient at Ryder Hospital.  Further, a Dr. N.A.O provided an opinion letter in January 2013.  She indicated that she had reviewed the Veteran's history and private treatment records; however, she had not indicated whether she had also treated the Veteran.  In the January 2016 remand, the RO was instructed to contact the appellant and have her sign authorizations to obtain records from Ryder Hospital and Dr. N.A.O.  The RO sent correspondence to the appellant in April 2016, which included the appropriate authorizations to release private records to VA.  The appellant responded that she had no further evidence to submit.  While the appellant may not have these records in her possession, it should be stressed that she only needs to authorize the release to VA of these records so that VA may obtain them on her behalf.  Therefore, the Board finds that another attempt must be made to obtain these records prior to a final determination of her claim.  See 38 C.F.R. § 3.159(c)(1) (2015).

This claim was also remanded in January 2016 so that an opinion could be obtained as to whether the causes of the Veteran's death were related to his military service.  Initially, it is noted that several Army reserve records were obtained subsequent to the June 2016 VA opinion; obviously, these were not taken into consideration.  The examiner was asked to render an opinion as to whether it was at least as likely as not that the Veteran's service-connected prostatitis caused or contributed to his cause of death.  Specifically, the examiner was instructed to address the Veteran's contention that his prostatitis had developed into prostate cancer, which had then spread throughout his body.  The examiner was also instructed to specifically address the entry in the Veteran's October 2005 San Juan VA Problem List that had referred to the Veteran having undergone a prostatectomy (the appellant had also testified that Dr. O had told her that the Veteran had had surgery for prostate cancer).  As a consequence, the Board finds that an addendum opinion is needed in this case.

Accrued benefit claims

The claims for service connection for prostate cancer and a compensable evaluation for the service-connected prostatitis, for accrued benefits purposes, were also remanded in January 2016 for the issuance of a statement of the case (SOC).  While the appellant referred to a June 2016 SOC, no such document is present in either the Veterans Benefits Management System (VBMS) or in Virtual VA.  The appellant's representative, in the October 5, 2016 Informal Hearing Presentation specifically mentioned its absence, arguing that without it, they were not prepared to comment on these issues.  Therefore, the June 2016 SOC must be located and associated with Veteran's electronic record (either VBMS or Virtual VA).  If no such SOC can be found, another should be provided to the appellant and her representative.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Contact the appellant and request that she sign and return the appropriate releases authorizing VA to obtain records from Ryder Hospital and from Dr. N.A.O.  Once these releases are received, obtain the Veteran's terminal hospital report from Ryder Hospital and any treatment records from Dr. N.A.O.  All efforts to obtain these records must be documented for inclusion in the claims folder.

If these records cannot be found or a negative response is received, the RO must provide a Formal Memorandum of Unavailability, advise both the appellant and her representative of the status of the Veteran's records, and provide her with an opportunity to obtain the records herself.

2.  Return the case to the examiner who conducted the June 2016 review and request an addendum to the opinion.  The examiner must specifically address the appellant's contention that the Veteran's prostatitis had developed into prostate cancer that had spread throughout his body.  The examiner must also address the October 2005 VA treatment record that noted on the Problem List that the Veteran had undergone a prostatectomy (to include the appellant's assertion that Dr. O had informed her that the Veteran had had surgery for prostate cancer).  The examiner must also review the Army Reserve records that were associated with the claims folder subsequent to the previous review of the folder.

Once this review has been accomplished, the examiner must render an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's service-connected prostatitis caused or contributed to the causes of the Veteran's death.

The examiner must indicate in the examination report that the entire claims folder has been reviewed.

A complete rationale for the opinion must be provided.  If an opinion cannot be made without resort to mere speculation, this must also be fully explained.

3.  Associate the June 2016 SOC with either the Veteran's VBMS or Virtual VA file.  If this SOC cannot be located, the appellant and her representative must be provided with another SOC and another opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
DAVID L. WIGHT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




